Citation Nr: 0332513	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-01 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1964 to February 1968.  This matter comes to the 
Board of Veterans' Appeals (Board) from a June 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Honolulu, Hawaii.  


REMAND

The veteran asserts that he has PTSD stemming from a 
stressful experience in 1965, during a flight training at 
CGAS, Annette, Alaska, when his plane was diverted for a 
rescue mission.  He reports seeing an individual who was 
severely injured and found three or four days after the 
injury.  The event has not been verified.  

There is conflicting medical evidence as to whether the 
veteran actually has PTSD.  Medical records from a private 
physician, Dr. JH, from August 1999 to December 1999, show a 
diagnosis of PTSD; however, they do not reflect the stressor 
upon which the diagnosis was based.  VA medical reports from 
August 1999 to April 2000 note possible PTSD.  VA medical 
reports from July 2000 to October 2000 note PTSD.  A November 
2000 VA examination found that the veteran did not meet the 
diagnostic criteria for PTSD.  A VA medical report in January 
2001 again shows a diagnosis of PTSD.  

Military records indicate that the veteran was on flight 
status for 3 months in 1966.  In a statement dated in July 
2000 he argues that he was actually on flight status for at 
least 9 months from December 1964 to December 1965.  He 
requests that his pay records be obtained and reviewed to 
verify the months he received flight pay (thus, the length of 
his flight status).  The veteran also claims that during 
service, while stationed at Kessler A.F.B., Biloxi, MS he saw 
a psychiatrist who recommended that he be discharged.  
Service medical records of treatment by a psychiatrist are 
not on file.  

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  See VAOPGCPREC 11-2000.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) the U.S. Court of Appeals 
for Veterans Claims (Court) provided guidance regarding 
notice requirements under the VCAA, including that the 
veteran should be specifically notified as to what he needs 
to substantiate his claims and of his and VA's respective 
responsibilities with regard to claims development.  Here, 
the veteran was notified of VCAA in correspondence dated in 
February 2001.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
345 F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§  5103(b)(1).  The 
Federal Circuit made a conclusion similar to the one reached 
in Disabled American Veterans v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§3.159(b)(1) to respond to a VCCA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  Here, the February 2001 VCAA letter 
advised the veteran that he had 60 days to provide additional 
information; however, the letter further informed him that he 
had up to one year to submit evidence.  As the claim is being 
remanded anyway, clarification of the time limit for 
submitting response to VCAA notice is advisable.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that any further 
notification or development action 
required by the VCAA and implementing 
regulations is completed.  In particular, 
the RO should ensure that the veteran and 
his representative are advised of what he 
needs to establish entitlement to service 
connection for PTSD, what the evidence 
shows, and of his and VA's respective 
responsibilities in claims development 
and that a year is provided for response 
to VCAA notice.  They should be afforded 
the requisite period of time to respond.  

2.  The RO should undertake exhaustive 
development to complete the record, 
including securing reports of any 
psychiatric treatment the veteran 
received in service, and review of 
service flight and pay records to 
ascertain the length of time he was on 
flight status.  [The RO should arrange 
for the veteran to be sent copies of his 
service medical records.]  The RO should 
also obtain from the veteran a 
comprehensive statement (with as much 
detail as possible) regarding his alleged 
stressor event in service, i.e., the 
rescue mission in Alaska.  He should 
provide specific information as to 
approximate dates, places, detailed 
descriptions of events, and identifying 
information regarding other individuals 
involved in the events, including their 
names, ranks, units of assignment, etc.  
He should be advised that this 
information is critical to his claim, and 
also advised of the provisions of 
38 C.F.R. § 3.158.  The RO should forward 
this information to the appropriate 
service facility for verification that 
the stressor event occurred, and that the 
veteran was present at the event.  

3.  If, and only if, a stressor event is 
verified, the RO should arrange for the 
veteran to be afforded a VA psychiatric 
examination to determine whether it is at 
least as likely as not that he has PTSD 
due to such stressor.  The claims folder 
and a copy of this remand must be 
reviewed by the examiner in connection 
with the examination.  The examiner 
should specifically include or exclude a 
diagnosis of PTSD.  Based on his/her 
review of the case, the examiner should 
express an opinion as to the medical 
probability that any current psychiatric 
disability is related to the veteran's 
service.  If PTSD is diagnosed, the 
examiner should specify the stressor that 
supports that diagnosis.  The examiner 
should note that only verified stressors 
(or combat service) may be considered in 
establishing a diagnosis of PTSD.  The 
examiner must explain the rationale for 
any opinion given.  

4.  The RO should then review the claim.  
If it remains denied, the veteran and his 
representative should be issued an 
appropriate Supplemental Statement of the 
Case and given the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.


The purposes of this remand are to assist the veteran in the 
development of his claim, and to ensure compliance with the 
requirements of VCAA.  The appellant and his representative 
have the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  These claims must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



